Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant O Filed by a Party Other Than the Registrant G Check the appropriate box: G Preliminary Proxy Statement G Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) O Definitive Proxy Statement G Definitive Additional Materials G Soliciting Material Pursuant to ' 240.14a-12 Security Federal Corporation (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): O No fee required. G Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transactions applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A G Fee paid previously with preliminary materials: N/A G Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: N/A (2) Form, Schedule or Registration Statement No.: N/A (3) Filing Party: N/A (4) Date Filed: N/A June 20, Dear Fellow Shareholder: It is with great pleasure that I invite you to attend Security Federal Corporations Annual Meeting of Shareholders, to be held on July 17, 2008 at Newberry Hall, located at 117 Newberry Street, SW, Aiken, South Carolina at 2:00 p.m., Eastern time.This meeting will include managements report to you on our financial and operating performance during the fiscal year ended March 31, 2008, as well as an update on the progress weve made in achieving our longer term corporate goals. A critical aspect of the annual meeting is the shareholder vote on corporate business items.I urge you to exercise your voting rights as a shareholder and participate.All the materials you need to vote via the mail are enclosed in this package.Please look them over carefully.Then MARK, DATE, SIGN AND PROMPTLY RETURN YOUR PROXY in the envelope provided so that your shares can be voted at the meeting in accordance with your instructions. Your Board of Directors and management are committed to the continued success of Security Federal Corporation and to the enhancement of your investment.As your Chairman, I want to express my appreciation for your confidence and support. Sincerely, /s/ T. Clifton Weeks T. Clifton Weeks Chairman SECURITY FEDERAL CORPORATION P.O.
